Citation Nr: 0937989	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  05-04 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a disability manifested 
by nasal congestion, claimed as a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.  The issue before the Board today 
was remanded in March 2007 and September 2007 for further 
evidentiary and procedural development.  As discussed below, 
the Board finds that there was not substantial compliance 
with its remand; thus, it may not proceed with a decision at 
this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

In its March 2007 and September 2007 Remands, the Board 
REFERRED the issues of entitlement to service connection for 
PTSD and joint pain in the hands and feet, as well as 
entitlement to a nonservice-connected pension.  As there is 
no indication in the record that anything was done with 
respect to its referral, the Board REFERS these issues for a 
third time to the RO for consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
a disorder manifested by nasal congestion (claimed as a 
respiratory disorder).  He has indicated throughout this 
appeal that this disorder first manifested during his active 
duty service and has been present ever since.  At a March 
2007 VA examination, he reported that he first sought 
treatment for his claimed disorder post-service at the West 
Side VA Medical Center (MC) in 1974 and was prescribed a 
nasal spray.  

This appeal was remanded in September 2007, in part, to 
obtain outstanding VA treatment records which the Veteran 
asserts exist dating back to 1974.  A review of the claims 
file reflects that the agency of original jurisdiction (AOJ) 
requested records from the appropriate facility for the 
period from January 1, 1974, through the present.  The VAMC 
was instructed to inform the AOJ if records were unavailable; 
any retired records were to be recalled.  In April 2008, the 
AOJ received printouts of treatment records, laboratory 
reports, and medication lists from the West Side VAMC dating 
back to approximately 1995.  Additionally, an electronic 
record of appointments was supplied which showed that the 
Veteran had appointments dating back to at least January 
1991.  The claims file does not contain any information which 
indicates that records dated prior to January 1991 did not 
exist or were destroyed.  

In light of the above, the Board is of the opinion that not 
all of the Veteran's outstanding treatment records were 
obtained.  In this regard, there is evidence that treatment 
records exist at least back to January 1991; however, the 
records provided contain treatment records dating back only 
to 2000.  Additionally, it seems that only electronic records 
were supplied by the VAMC; no handwritten records (and thus, 
older records) were provided.  Absent any express indication 
from the VAMC that treatment records dated prior to 2000 
(including prior to January 1991) do not exist or are no 
longer available, the Board finds that another remand is 
needed to comply with its September 2007 remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

In addition to requesting outstanding VA treatment records in 
its September 2007 Remand, the Board directed the AOJ to 
obtain an etiological opinion which addressed whether the 
Veteran's current chronic vasomotor rhinitis is related to 
his military service, including documented findings of 
"hayfever" and "rhinitis" on his February 1971 separation 
examination.  The Board notes that it had previously 
requested such opinion in March 2007, but was forced to 
obtain a new opinion because the examiner failed to consider 
the findings made on the Veteran's service separation 
examination.  

A new VA examination was conducted in June 2009, and while 
the VA examiner appears to have reviewed the February 1971 
separation examination, the opinion provided is limited to 
whether the Veteran's currently diagnosed rhinitis is related 
to military service while stationed in Vietnam.  The Board 
acknowledges that the Veteran has reported that his symptoms 
first began while serving in Vietnam, and that this may be 
the reason for the examiner limiting the opinion to Vietnam 
service.  However, seeing as hayfever and rhinitis was first 
noted after the Veteran's Vietnam service, the Board feels 
that an opinion addressing his entire period of active duty 
service would be more appropriate.  Therefore, a remand is 
required to obtain another opinion.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
the West Side VAMC for the period from 
January 1974 through January 2000.  If 
records do not exist for the period from 
January 1974 through January 1991, the 
VAMC should provide an affirmative 
statement indicating such fact.  
Similarly, a response should be provided 
regarding any records which are no longer 
available for review.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  After any outstanding VA treatment 
records have been associated with the 
claims file, send the claims file, 
including a copy of this REMAND, to a VA 
physician for the purpose of obtaining a 
medical opinion regarding the etiology of 
his current chronic vasomotor rhinitis.  
After reviewing the record, the reviewing 
physician should provide an opinion as to 
whether any chronic vasomotor rhinitis is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the Veteran's 
active service, including the 
hayfever/rhinitis findings noted on the 
February 1971 separation examination.  A 
detailed rationale should be provided for 
all opinions.  If it cannot be determined 
whether the Veteran currently has chronic 
vasomotor rhinitis that is related to 
service on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

